Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim objection

Claim 19 is objected due to the following “..to produce to produce elements” , the limitation “to produce “ is mentioned twice and is requested to be corrected to “to produce element”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,4,10 and 13    are rejected under 35 U.S.C 103 as being patentable over STRACHAN et al. (USPUB 20210240945) in view of Tran et al. (USPUB 20200065650).

As per Claim 1,  STRACHAN et al. teaches A method for accelerating a convolution of a kernel matrix over an input matrix( Paragraph [0018]- “…A logical operation can involve a matrix operation that can be performed in the analog domain using a resistive memory array. In some examples, a matrix operation may be performed as part of a convolution operation, where an input is convolved with a matrix operand (referred to as an n×n kernel)…”), comprising:  storing combinations of elements of the kernel matrix in respective sets of cells in an array of cells ( Paragraphs [0042-0043]); and  
applying elements of an input vector from the input matrix to the sets of cells storing the combinations of elements of the kernel matrix(Paragraphs [0035-0036]); 
STRACHAN et al. does not explicitly teach sensing outputs responsive to the elements of the input vector from the sets of cells to produce data representing contributions of the input vector to multiple elements of the output matrix.  
	Within analogous art, Tran et al. teaches  sensing outputs responsive to the elements of the input vector from the sets of cells to produce data  ( sensing block taught within Paragraphs [0123] and [0132-0135]) representing contributions of the input vector to multiple elements of the output matrix ( Paragraphs [0104-0105] and [0113-0114]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Tran et al. within the modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al.    because the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. provides a system and method for implementing plurality of vector by matrix multiplication arrays within deep neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. within the modified teaching of t the Resistive and digital processing cores mentioned by STRACHAN et al.   for implementation of a system and method for a plurality of vector by matrix multiplication arrays within deep neural network system.
As per Claim 4,  Combination of STRACHAN et al. and Tran et al. teach claim 1,
STRACHAN et al. teaches wherein the sets of cells comprise programmable resistance memory cells ( resistive memory cells taught within Paragraphs [0035-0036]) .  

As per Claim 10,   STRACHAN et al. teaches A device for convolution of a kernel matrix over an input matrix ( Paragraph [0018]- “…A logical operation can involve a matrix operation that can be performed in the analog domain using a resistive memory array. In some examples, a matrix operation may be performed as part of a convolution operation, where an input is convolved with a matrix operand (referred to as an n×n kernel)…”) , comprising:  an array of memory cells storing combinations of elements of the plurality of combinations of elements of the kernel matrix in respective sets of cells in the array of cells ( Paragraphs [0042-0043]) ;  driver circuitry configured to apply elements of an input vector from the input matrix to the respective sets of cells ( Drive circuit taught within Paragraphs [0035-0036]) ; and  
STRACHAN et al. does not explicitly teach sensing circuitry to sense output data from the respective sets of cells to produce data representing contributions of the input vector to multiple elements of the output matrix.  
	Within analogous art, Tran et al. teaches sensing circuitry   to sense output data from the respective sets of cells to produce data  ( sensing block taught within Paragraphs [0123] and [0132-0135]) representing contributions of the input vector to multiple elements of the output matrix ( Paragraphs [0104-0105] and [0113-0114]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Tran et al. within the modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al.    because the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. provides a system and method for implementing plurality of vector by matrix multiplication arrays within deep neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. within the modified teaching of t the Resistive and digital processing cores mentioned by STRACHAN et al.   for implementation of a system and method for a plurality of vector by matrix multiplication arrays within deep neural network system.



As per Claim 13,   Combination of STRACHAN et al. and Tran et al. teach claim 10,
STRACHAN et al. teaches wherein the array of cells comprises programmable resistance memory cells ( resistive memory cells taught within Paragraphs [0035-0036]) .  

2.	Claims 3 and 12    are rejected under 35 U.S.C 103 as being patentable over STRACHAN et al. (USPUB 20210240945) in view of Tran et al. (USPUB 20200065650) in further view of Tiwari et al. (USPUB  20190088329).

As per Claim 3,   Combination of STRACHAN et al. and Tran et al. teach claim 1, 
Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein the sets of cells are disposed in an array of cells including a plurality of columns of cells  , and wherein each set of cells is composed of cells in a single column in the plurality of columns.  
Within analogous art, Tiwari et al. teaches wherein the sets of cells are disposed in an array of cells including a plurality of columns of cells ( Paragraph [0007]- “A memory array includes a plurality memory cells, bit lines, source lines and gate lines. The plurality of memory cells are arranged in rows and columns wherein each of the memory cells includes spaced apart source and drain regions formed in a semiconductor substrate with a channel region extending there between, a floating gate disposed over and insulated from a first portion of the channel region, and a second gate disposed over and insulated from a second portion of the channel region….” AND Paragraph [0052]) , and wherein each set of cells is composed of cells in a single column in the plurality of columns ( Paragraph [0080]- “… Each column of memory cells acts as a single synapse having a weight value expressed as output current I out dictated by the sum of the weight values stored in the memory cells for that column….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Tiwari et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the System And Method For Implementing Configurable Convoluted Neural Networks With Flash Memories mentioned by Tiwari et al.
provides a system and method for implementing memory arrays with plurality of memory cells that are arranged in rows and columns . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System And Method For Implementing Configurable Convoluted Neural Networks With Flash Memories mentioned by Tiwari et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for a memory arrays with plurality of memory cells that are arranged in rows and columns .

As per Claim 12,  Combination of STRACHAN et al. and Tran et al. teach claim 10,
Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein the array of memory cells comprises a plurality of columns , a set of cells of the respective sets of cells is composed of cells in a single column in the plurality of columns .
Within analogous art, Tiwari et al. teaches wherein the array of memory cells comprises a plurality of columns ( Paragraph [0007]- “A memory array includes a plurality memory cells, bit lines, source lines and gate lines. The plurality of memory cells are arranged in rows and columns wherein each of the memory cells includes spaced apart source and drain regions formed in a semiconductor substrate with a channel region extending there between, a floating gate disposed over and insulated from a first portion of the channel region, and a second gate disposed over and insulated from a second portion of the channel region….” AND Paragraph [0052]) , a set of cells of the respective sets of cells is composed of cells in a single column in the plurality of columns ( Paragraph [0080]- “… Each column of memory cells acts as a single synapse having a weight value expressed as output current I out dictated by the sum of the weight values stored in the memory cells for that column….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Tiwari et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the System And Method For Implementing Configurable Convoluted Neural Networks With Flash Memories mentioned by Tiwari et al.
provides a system and method for implementing memory arrays with plurality of memory cells that are arranged in rows and columns . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System And Method For Implementing Configurable Convoluted Neural Networks With Flash Memories mentioned by Tiwari et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for a memory arrays with plurality of memory cells that are arranged in rows and columns .

3.	Claims 5 and 14    are rejected under 35 U.S.C 103 as being patentable over STRACHAN et al. (USPUB 20210240945) in view of Tran et al. (USPUB 20200065650) in further view of KIM et al.  (USPUB  20170003889).

As per Claim 5,   Combination of STRACHAN et al. and Tran et al. teach claim 1,
Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein the sets of cells comprise charge trapping memory cells.
Within analogous art, KIM et al. teaches wherein the sets of cells comprise charge trapping memory cells ( trapping charge within memory cell and arrays of memory cells taught within Paragraphs [0187-0188]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of KIM et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the Storage device mentioned by KIM et al.
provides a system and method for implementing  memory devices to improve speed of processing within neural network system . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Storage device mentioned by KIM et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for a memory devices to improve speed of processing within neural network system .

As per Claim 14,   Combination of STRACHAN et al. and Tran et al. teach claim 10,
Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein the array of cells comprises charge trapping memory cells.
Within analogous art, KIM et al. teaches wherein the array of cells comprises charge trapping memory cells ( trapping charge within memory cell and arrays of memory cells taught within Paragraphs [0187-0188]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of KIM et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the Storage device mentioned by KIM et al.
provides a system and method for implementing  memory devices to improve speed of processing within neural network system . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Storage device mentioned by KIM et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for a memory devices to improve speed of processing within neural network system .

4.	Claims 6 and 15    are rejected under 35 U.S.C 103 as being patentable over STRACHAN et al. (USPUB 20210240945) in view of Tran et al. (USPUB 20200065650) in further view of KIM et al.  (USPUB  20190138892).

As per Claim 6,   Combination of STRACHAN et al. and Tran et al. teach claim 1,
Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein said sensing includes sensing a combined conductance of cells in each of the sets of cells in response to the input vector .  
Within analogous art, KIM et al. teaches wherein said sensing includes sensing ( Paragraph [0029]- “… including input terminals configured to sense image data comprising a first input and a second input delayed by a time interval from when the first input is sense …”) a combined conductance of cells in each of the sets of cells in response to the input vector ( conductance value of memory cells and vector operations taught within Paragraphs [0211-0212] and [0246]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of KIM et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the Neural network device and method mentioned by KIM et al. provides a system and method for implementing  plurality of kernel with same processors within neural network system . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Neural network device and method mentioned by KIM et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for plurality of kernel with same processors within neural network system .

As per Claim 15,   Combination of STRACHAN et al. and Tran et al. teach claim 10,
Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein said sensing circuitry senses  a combined conductance of cells in the respective sets of cells in response to the input vector.
Within analogous art, KIM et al. teaches wherein said sensing circuitry senses ( Paragraph [0029]- “… including input terminals configured to sense image data comprising a first input and a second input delayed by a time interval from when the first input is sense …”) a combined conductance of cells in the respective sets of cells in response to the input vector( conductance value of memory cells and vector operations taught within Paragraphs [0211-0212] and [0246]) .   
One of ordinary skill in the art would have been motivated to combine the teaching of KIM et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the Neural network device and method mentioned by KIM et al. provides a system and method for implementing  plurality of kernel with same processors within neural network system . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Neural network device and method mentioned by KIM et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for plurality of kernel with same processors within neural network system .

5.	Claims 9 and 18    are rejected under 35 U.S.C 103 as being patentable over STRACHAN et al. (USPUB 20210240945) in view of Tran et al. (USPUB 20200065650) in further view of Leobandung et al.   (USPUB  20200118638).

As per Claim 9, Combination of STRACHAN et al. and Tran et al. teach claim 1,
Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein said convolution of a kernel matrix over an input matrix is a layer of a convolutional neural network.
Within analogous art, Leobandung et al.  teaches wherein said convolution of a kernel matrix over an input matrix is a layer of a convolutional neural network( Paragraphs [0042-0043]) .
One of ordinary skill in the art would have been motivated to combine the teaching of Leobandung et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the Kernel sets normalization with capacitor charge sharing mentioned by Leobandung et al. provides a system and method for implementing  hardware accelerated matrix operations within neural network system.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel sets normalization with capacitor charge sharing mentioned by Leobandung et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for hardware accelerated matrix operations within neural network system .

As per Claim 18,  Combination of STRACHAN et al. and Tran et al. teach claim 10,

Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein said convolution of a kernel matrix over an input matrix is a layer of a convolutional neural network.
Within analogous art, Leobandung et al.  teaches wherein said convolution of a kernel matrix over an input matrix is a layer of a convolutional neural network ( Paragraphs [0042-0043]) .
One of ordinary skill in the art would have been motivated to combine the teaching of Leobandung et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the Kernel sets normalization with capacitor charge sharing mentioned by Leobandung et al. provides a system and method for implementing  hardware accelerated matrix operations within neural network system.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Kernel sets normalization with capacitor charge sharing mentioned by Leobandung et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for hardware accelerated matrix operations within neural network system .


6.	Claims 19 and 17    are rejected under 35 U.S.C 103 as being patentable over STRACHAN et al. (USPUB 20210240945) in view of Tran et al. (USPUB 20200065650) in further view of Sumbul et al.  (USPUB 20190043560).

As per Claim 19,  STRACHAN et al. teaches A device for convolution of a kernel matrix over an input matrix ( Paragraph [0018]- “…A logical operation can involve a matrix operation that can be performed in the analog domain using a resistive memory array. In some examples, a matrix operation may be performed as part of a convolution operation, where an input is convolved with a matrix operand (referred to as an n×n kernel)…”), comprising:  an array of memory cells including a plurality of rows and a plurality of columns ( Paragraphs [0029-0030], [0036-0037]) , storing combinations of elements of the kernel matrix in respective columns in the plurality of columns ( Paragraphs [0042-0043]);  
 driver circuitry configured to apply elements of an input vector from the input matrix to respective rows in the plurality of rows( Drive circuit taught within Paragraphs [0035-0036]); 
STRACHAN et al. does not explicitly teach sensing circuitry to sense output data from the respective columns to produce output data representing contributions of said input vector to elements of the output matrix;  logic coupled to the driver circuitry and the sensing circuitry to apply a sequence of input vectors of the input matrix, including said input vector, to the driver circuitry and produce output data representing contributions of input vectors in the sequence, including said input vector, to elements of the output matrix, and  logic coupled to the sensing circuitry to combine the output data for the sequence of input vectors to produce to produce elements of the output matrix.  
Within analogous art, Tran et al. teaches sensing circuitry to sense output data from the respective columns to produce output data ( sensing block taught within Paragraphs [0123] and [0132-0135]) representing contributions of said input vector to elements of the output matrix( Paragraphs [0104-0105] and [0113-0114]) ;  
One of ordinary skill in the art would have been motivated to combine the teaching of Tran et al. within the modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al.    because the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. provides a system and method for implementing plurality of vector by matrix multiplication arrays within deep neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. within the modified teaching of t the Resistive and digital processing cores mentioned by STRACHAN et al.   for implementation of a system and method for a plurality of vector by matrix multiplication arrays within deep neural network system.
Combination of STRACHAN et al. and Tran et al. does not explicitly teach logic coupled to the driver circuitry and the sensing circuitry to apply a sequence of input vectors of the input matrix  , including said input vector, to the driver circuitry and produce output data representing contributions of input vectors in the sequence, including said input vector  , to elements of the output matrix, and  logic coupled to the sensing circuitry to combine the output data for the sequence of input vectors to produce to produce elements of the output matrix  .
Within analogous art, Sumbul et al. teaches logic coupled to the driver circuitry and the sensing circuitry to apply a sequence of input vectors of the input matrix (Paragraphs [0043]and [0047]) , including said input vector, to the driver circuitry and produce output data representing contributions of input vectors in the sequence ( Paragraphs [0098-0099]) , including said input vector ( input vector taught within Paragraph [0086]) , to elements of the output matrix ( vector matrix taught within Paragraph [0033-0034]) , and  logic coupled to the sensing circuitry to combine the output data for the sequence of input vectors to produce to produce elements of the output matrix (logic and the sensing circuitry taught within  Paragraphs [0140-0146])  .
One of ordinary skill in the art would have been motivated to combine the teaching of Sumbul et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the In-memory multiply and accumulate with global charge-sharing mentioned by Sumbul et al. provides a system and method for implementing  computer in memory circuits within multiple computational operations for neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the In-memory multiply and accumulate with global charge-sharing mentioned by Sumbul et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for computer in memory circuits within multiple computational operations for neural network system.

As per Claim 17,  Combination of STRACHAN et al. and Tran et al. teach claim 10,
Combination of STRACHAN et al. and Tran et al. does not explicitly teach wherein the array of memory cells is disposed on a first integrated circuit, and including logic disposed on circuitry outside the first integrated circuit to apply a sequence of input vectors of an input matrix to the driver circuitry, and  to combine the sets of data for each of the input vectors in the sequence to produce the output matrix.
Within analogous art, Sumbul et al. teaches wherein the array of memory cells is disposed on a first integrated circuit, and including logic disposed on circuitry outside the first integrated circuit to apply a sequence of input vectors of an input matrix(Paragraphs [0043]and [0047]) to the driver circuitry ( Paragraphs [0098-0099]), and  to combine the sets of data for each of the input vectors in the sequence to produce the output matrix (logic and the sensing circuitry taught within  Paragraphs [0140-0146]).
One of ordinary skill in the art would have been motivated to combine the teaching of Sumbul et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al. because the In-memory multiply and accumulate with global charge-sharing mentioned by Sumbul et al. provides a system and method for implementing  computer in memory circuits within multiple computational operations for neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the In-memory multiply and accumulate with global charge-sharing mentioned by Sumbul et al. within the combined  modified teaching of the Resistive and digital processing cores mentioned by STRACHAN et al. and  the Analog neural memory system for deep learning neural network comprising multiple vector-by-matrix multiplication arrays and shared components  mentioned by Tran et al.  for implementation of a system and method for computer in memory circuits within multiple computational operations for neural network system.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

7.          Claims 2,8,16  and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 
As to claim 2, prior art of record does not teach or suggest the limitation mentioned within claim 2: “… applying input vectors from the input matrix in a sequence, including said first mentioned input vector, to the sets of cells storing the combinations of elements of the kernel matrix, and for each input vector in the sequence sensing outputs from the sets of cells to produce output data representing contributions to the output matrix, and combining the output data representing contributions to the output matrix for each of the input vectors in the sequence to produce the output matrix.”  

As per claim 8, Claim 8 depends on objected allowable claim 2, therefore claim 8 is objected allowable claim .

As to claim 16, prior art of record does not teach or suggest the limitation mentioned within claim 16: “ wherein said outputs represent, for the respective sets of cells, a sum of products of the elements of the input vector and the combinations of elements of the kernel matrix stored in the respective sets.”  

As to claim 20, prior art of record does not teach or suggest the limitation mentioned within claim 20: “ wherein said output data for the respective columns represents, a sum of products of the elements of said input vector on the respective rows and the combinations of elements of the kernel matrix stored in the respective columns.”  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637